790 So. 2d 1184 (2001)
Helen K. TIDWELL, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-362.
District Court of Appeal of Florida, Second District.
July 20, 2001.
WHATLEY, Judge.
Helen K. Tidwell appeals the summary denial of her motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). As her first claim for relief, Tidwell alleges that the sentences she received for her convictions in this case violate the holding in Heggs v. State, 759 So. 2d 620 (Fla.2000). Because she failed to state as part of the claim that the sentence she received under the 1995 guidelines would be a departure under the 1994 guidelines, the claim is facially insufficient and we affirm. See Daniels v. State, 771 So. 2d 57 (Fla. 2d DCA 2000). This affirmance is without prejudice to Tidwell's right to file a facially sufficient motion pursuant to rule 3.800(a).
In Tidwell's second claim, she alleges that two of her convictions violate the prohibition against double jeopardy. This specific claim cannot be resolved from the court file; therefore, this claim is not cognizable in a motion filed pursuant to rule 3.800(a). See Shaw v. State, 780 So. 2d 188 (Fla. 2d DCA 2001). This claim may be brought in a motion pursuant to rule 3.850. See Plowman v. State, 586 So. 2d 454 (Fla. 2d DCA 1991). Therefore, we affirm without prejudice to Tidwell's right to refile this claim as a rule 3.850 motion if she is able to do so.
We affirm Tidwell's remaining claim without comment.
Affirmed.
BLUE, C.J., and GREEN, J., Concur.